DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 8, and 15 are amended.
No claims are canceled.
No newly added claims. 
Claims 1-20 are presented for examination.
  

Response to Arguments

Applicant's arguments filed in the amendment filed on 9/9/2021 have been fully considered but are moot in view of new ground of rejection. 

Regarding applicant’s arguments presented on page 6 of remarks document, where applicant argues that Liao is not configured to consume a plurality of media assets. 
In response, examiner respectfully points out that, Liao in par. 0066 discloses VOD system generates a code stream delivery channel notification message, STB receives a notification that STB switching to specific frequency point (i.e. a second 

Non-statutory type double patenting rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 1-7 are rejected on the ground of nonstatutory obviousness-type type double patenting over claims 1-4 and 6-8 in of US Patent 10225597 in view of Addington et al. (US 20070074240). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter or they are obvious variation of claim 1-4 and 6-8 of US Patent 10225597.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:



US Patent 10225597
Claim 1 maps to
Claim 1
Claims 2-4  maps to 
Claims 2-4
Claim 5 maps to 
Claim 6
Claim 6 maps to
Claim 8
Claim 7 maps to
Claim 7


Claim 1 of US Patent 10225597 claims inventive steps same as of the inventive steps in claims 1 of instant application. However Claim 1 of US Patent 10225597 does not claim limitation, “wherein the user device is configured to render a non-motion picture contained in the first tuning information”.
Addington discloses, wherein the user device is configured to render a non-motion picture contained in the first tuning information (par. 0200, fig. 18 discloses, enhances services server (i.e. computing device), STB (i.e. user device),  par. 0253, fig. 21a discloses, the ESS could instruct the host (i.e. STB) to tune to a certain channel that has a welcome message (e.g., a greeting/system overview channel), the control and definition of screen displays may be under the control of the ESS, here as disclosed welcome message is a text based confirmation welcome message therefore it is in form of non-motion frame, par. 0255 discloses, ESS may instruct the host to tune to certain channel to receive the program guide information and program preview segments, i.e. computing device sends first tuning information that presents welcome message, and the second tuning information for getting other programing information). 
 Addington, to send host specific messages via tuning channels and accommodated for a plurality of hosts connected to a cable network without requiring modification of the existing infrastructure (see, Addington par. 0061).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 2011/0010741), in view of Broberg (US 20080127285), in further view of Addington et al. (US 20070074240).

Regarding claim 1, Liao discloses, A method comprising:
receiving, by a distribution device via a computing device (Par. 0026, fig. 2 and 3, discloses mobile terminal device ( e.g. a computing device) and VOD system , an initiation command associated with delivery of a media asset to a user device configured to consume a plurality of media assets, wherein the user device is not configured for upstream communication; (Par. 0026, 0059-0062, fig. 2 and 3 discloses mobile terminal browsing the VOD system and controlling (i.e. initiating) on-demand control for video service from VOD system to be directed (i.e. in order to initiate video service) to STB users, i.e. unidirectional STB (par. 0028, fig. 2 and 3), par. 0049 discloses first communication channel, i.e. mobile terminal or requesting terminal uses IP network to communicate with VOD system);
receiving, via the computing device, a delivery command comprising an identifier (par. discloses 0063-0066, a program selected and demanded (i.e. delivery command) by terminal device (i.e. computing device) to VOD system (i.e. distribution device) to deliver the program to STB, where the delivery command is identifying program (i.e. program selection or an identifier of program) which is indicative of notification from VOD system to STB, so as to notify STB to switch to specific frequency point over HFC network); and
causing, based on the delivery command, to send second tuning information to the user device, wherein the second tuning information comprising data indicative of a first downstream channel (par. 0066 discloses VOD system generates a code stream delivery channel notification message, STB receives a notification that STB switching to specific frequency point (i.e. a second tuning information) to receive the code stream, par. 0066 discloses VOD system generates a code stream delivery channel notification message, STB receives a notification that STB 
Liao discloses a method of computing device requesting to distribution system (i.e. VOD system) for an on-demand media to delivered to user device (i.e. for example STB), and VOD system provides EPG page to computing device, where computing device selects link to initiate an on-demand request, distribution system generates code (second tuning information), streams delivery message notifying STB device of frequency point to switch to in order to receive the content, however Liao does not disclose, delivery command comprising an identifier indicative of a plurality of downstream channels, computing device sending a first tuning information to user device to render a non-motion picture contained in the first tuning information, and distribution system sending tuning information (i.e. notifying to user device an information of channel or frequency point to receive the content) via the computing device to the user device. 
Broberg discloses, a delivery command comprising an identifier indicative of a plurality of downstream channels (par. 0033 discloses media source instructed to begin transmitting according to matching format, this may include media source simultaneously broadcasting the same content over multiple multicast channels, one channel to support with both channel showing same content, i.e. instruction for delivery command comprises an identifier of media content that is indicative of plurality of downstream channels). 
the computing device to send second tuning information to the user device (par. 0019 discloses, the media source may transmit media according the ). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liao, by teaching of delivery command comprising an identifier indicative of a plurality of downstream channels, computing device sending second tuning information to the user device, as taught by Broberg in order to adapt the media transmission channels formatting correspond with media terminal (See Broberg, par. 0004).
Liao in view of Broberg does not disclose, 
causing the computing device to send a portion of first tuning information to the user device, wherein the user device is configured to render a non-motion picture contained in the first tuning information. 
Addington discloses, causing the computing device to send a portion of first tuning information to the user device, wherein the user device is configured to render a non-motion picture contained in the first tuning information (par. 0200, fig. 18 discloses, enhances services server (i.e. computing device), STB (i.e. user device),  par. 0253, fig. 21a discloses, the ESS could instruct the host (i.e. STB) to tune to a certain channel that has a welcome message (e.g., a greeting/system overview channel), the control and definition of 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liao in view Broberg, by teaching of computing device sending first tuning information which contains non-motion picture to the user device, as taught by Addington, to send host specific messages via tuning channels and accommodated for a plurality of hosts connected to a cable network without requiring modification of the existing infrastructure (see, Addington par. 0061).

Regarding claim 2, the method of claim 1,

Liao in view of Broberg in further view of Addington further discloses, further comprising:
receiving, by the computing device, data indicative of an information stream conveying the media asset and a first content identifier (CID) associated with the information stream (Broberg par. 0032-0033 discloses format selection terminal (intermediate device 18 of fig. 1) interrogating announcement message from the media source, and user terminal is instructed by format selection terminal to tune to 

Regarding claim 3, the method of claim 1,

Liao in view of Broberg in further view of Addington further discloses, further comprising:
receiving, by the distribution device via the computing device, a control command associated with consumption of the media asset (Liao, Par. 0068 discloses users may use terminal device to perform trick mode operations such as pause, stop, fast forward, i.e. controlling the consumptions of media using terminal device, Par. 0072-0073, discloses user clicks on URL on the page for session service, i.e. for session controlling playback of media); and
causing, based on the control command, the computing device to send a portion of control data to the user device, wherein the control data is received by the computing device from the distribution device (Liao , Par. 0080-0084 discloses user on handset terminal can send specific control data to user device, such as pause, stop, i.e. portion of control features provided by VOD system, the such command message is delivered to user device over HFC network, see fig. 2 and 3, Broberg, fig. 1, par. 0032 discloses format selection element instructing the terminal to tune or otherwise access the multicast channel having the corresponding formatted media, as the selection element 18 is placed in between media source and terminal device, communicating separate upstream path and downstream path).

Regarding claim 4, the method of claim 3,

Liao further discloses, further comprising: decoding, by the user device, the portion of the control data; and generating, by the user device, a representation of the decoded control data (Par. 0085 discloses receiving on STB the operation request such as fast forward, pausing, stopping, playing, i.e. receiving control data, and user may receive operation result corresponding to the operation request sent by the handset device, i.e. STB decodes operation request of various control command and produce the effect of it or create representation of such commands as a result, such as pausing, playing, and stopping etc.).
Regarding claim 5, the method of claim 1,
Liao in view of Broberg in further view of Addington further discloses,
wherein the identifier is further indicative of a second downstream channel of the plurality of downstream channels (Broberg par. 0033 discloses a media source is instructed to begin actively transmitting according to the matching format, which includes media source broadcasting the content over multiple multicast channels, where new channel to support current request, i.e. identified user terminal capability (i.e. first identifier) indicates the required new channel activation in multicast channels).

Regarding claim 6, the method of claim 5

Liao in view of Broberg in further view of Addington further discloses, wherein the user device is caused to tune to the second downstream channel based on receiving the first tuning information (Addington, par. 0253 discloses 

Regarding claim 7, the method of claim 1,

Liao in view of Broberg in further view of Addington further discloses, wherein the user device is caused to generate a presentation of the identifier based on receiving the first tuning information (Addington in par. 0253 discloses after ESS instructs host to tune to the a channel that provides welcome message and the services provisioned as well as provides the user with information regarding using the service, after that user can view channels and movies, i.e. based on first tuning information that provides user about information about services provisioned and allows user to view channels and movies therefore identifier of channels and movies are provided to user for user selection for viewing channels and movies).   

Claims 8, 11, 13-15, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 2011/0010741), in view of Addington et al. (US 20070074240), in further view of SENSHU et al. (US 20100313034).

Regarding claim 8, Liao discloses, A method comprising:
receiving, by a user device, tuning information indicative of a first downstream channel and a first content identifier (CID) (Par. 0076-0079 discloses , wherein the first CID is received in an information stream transported in the first downstream channel, the information stream comprising a media asset (Par. 0076-0079 discloses STB receives channel notification message which contains frequency point and serviceID in the message, i.e. channel tuning information contains data indicative of information about VOD stream program code, i.e. data contains the information about VOD program code (i.e. Content identifier, CID) which conveys the information about broadcasted program, i.e. STB tunes to the VOD program stream conveyed in channel notification message), wherein the user device is not configured for upstream communication (Par. 0050 discloses, the STB receives a demanded media stream over the unidirectional HFC broadcast network); 
tuning, by the user device, to the first downstream channel (Par. 0076-0079 discloses STB receives channel notification message which contains frequency point and serviceID in the message, i.e. channel tuning information contains data indicative of information about VOD stream program code, i.e. data contains the information about VOD program code (i.e. Content identifier, CID) which conveys the information about broadcasted program, i.e. STB tunes to the VOD program stream conveyed in channel notification message); 
decoding, by the user device, the first CID (Par. 0078-0079 discloses STB decodes and plays video and audio, i.e. STB decoding channel ID or content ID in order to play the content from that program stream or channel); 
tuning, by the user device, to a second downstream channel (Par. 0071 discloses user browses the EPG though EPG home page, the program guide includes VOD program guide, a TVOD program guide, or an nPVR program guide, par. 0038 discloses VOD server provides VOD, TVOD, nPVR, TSTV media stream requested by the user, that user requests a TVOD program, an nPVR program, or a TSTV program subsequently, i.e. user is requesting different type of program subsequently, in other words later on user request any of the different program by browsing the specific program guide such as for TVOD, nPVR, or TSTV, i.e. VOD system program provides EPG for any of TVOD, nPVR, or TSTV (i.e. second or different turning information other than VOD EPG) as user subsequently requests the one of the different type of program apart from VOD);
decoding, by the user device, a second CID conveyed in the second downstream channel (par. 0078-0079 discloses that STB receives the HFC network delivers signal at specified frequency point (i.e. tuning information), STB decodes the broadcasted program code stream with serviceID and plays the audio and video signals, i.e. STB tunes to channel, here second downstream channel reads on STB tuning to subsequent TVOD program code, Par. 0078-0079 discloses STB decodes and plays video and audio, i.e. STB decoding channel ID or content ID in order to play the content from that program stream or channel).
Liao does not disclose, wherein the user device is configured to render a non-motion picture contained in the tuning information.
causing, by the user device, output of the media asset based on the first CID corresponding to the second CID.
Addington discloses, wherein the user device is configured to render a non-motion picture contained in the tuning information (par. 0200, fig. 18 discloses, enhances services server (i.e. computing device), STB (i.e. user device),  par. 0253, fig. 21a discloses, the ESS could instruct the host (i.e. STB) to tune to a certain channel that has a welcome message (e.g., a greeting/system overview channel), the control and definition of screen displays may be under the control of the ESS, here as disclosed welcome message is a text based confirmation welcome message therefore it is in form of non-motion frame).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how tuning information is provided as taught by Liao, wherein the user device is configured to render a non-motion picture contained in the tuning information, as taught by Addington, to send host specific messages via tuning channels  and accommodated for a plurality of hosts connected to a cable network without requiring modification of the existing infrastructure (see, Addington par. 0061).
Liao in view of Addington does not disclose, causing, by the user device, output of the media asset based on the first CID corresponding to the second CID.
SENSHU discloses, causing, by the user device, output of the media asset based on the first CID corresponding to the second CID (par. 0268-0269, fig. 15 discloses that if the two content IDs match in the ID comparison, the playback device 240 acquires the content 244 for content playback, i.e. if there is absence of incompatibility between two content IDs or having agreement or having consistency or having match between two IDs, then media content is played back).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liao in view of Addington, by teachings of, output of the media asset based on the first CID corresponding to the second CID, as taught by SENSHU, to enable content usage control to prevent unauthorized use of content, as disclosed in SENSHU, par. 0024. 

Regarding claim 11, the method of claim 8, 
Liao further discloses, wherein the tuning information comprises a program identifier (PID) (Liao in par. 0076 STB receives channel notification message, which includes ServiceID, STB receive the program code stream of the specified serviceID, here the serviceID is being interpreted as program code stream identifier or program identifier). 

Regarding claim 13, the method of claim 8, 
Liao further discloses, wherein receiving the turning information comprises receiving the tuning information from a control device (par. 0066 discloses VOD system receives on-demand request, then VOD system performs necessary authentication, 

Regarding claim 14, the method of claim 8, 
Liao further discloses, wherein the tuning information is first tuning information (par. 0063-0069 discloses, the VOD system are used to control video playback, VOD system generates and delivers code stream delivery channel message to the STB corresponding to the terminal device, i.e. first tuning information), and the method further comprises receiving second tuning information from the control device, the second information being indicative of the second downstream channel (par. 0039 discloses VOD server sends notifying STB of existing an on-demand state and switching back to a live channel, i.e. receiving second tuning information to switch back to live channel, live channel has different downstream channel than on-demand channel ).

Regarding claim 15, Liao discloses, A method comprising:
receiving, by a user device, first tuning information indicative of a first downstream channel and a first content identifier (CID) (Par. 0076-0079 discloses STB receives channel notification message which contains frequency point and serviceID in the message, i.e. channel tuning information contains data indicative of information about VOD stream program code, i.e. data contains the information about wherein the user device is not configured for upstream communication (Par. 0050 discloses, the STB receives a demanded media stream over the unidirectional HFC broadcast network);
receiving second tuning information indicative of a second downstream channel (Par. 0071 discloses user browses the EPG though EPG home page, the program guide includes VOD program guide, a TVOD program guide, or an nPVR program guide, par. 0038 discloses VOD server provides VOD, TVOD, nPVR, TSTV media stream requested by the user, that user requests a TVOD program, an nPVR program, or a TSTV program subsequently, i.e. user is requesting different type of program subsequently for that another tuning information is sent to user device, in other words later on user request any of the different program by browsing the specific program guide such as for TVOD, nPVR, or TSTV); 
determining, based on tuning to the first downstream channel, the first CID (Par. 0076-0079 discloses STB receives channel notification message which contains frequency point and serviceID in the message, i.e. channel tuning information contains data indicative of information about VOD stream program code, i.e. data contains the information about VOD program code (i.e. Content identifier, CID) which conveys the information about broadcasted program, i.e. STB tunes to the VOD program stream conveyed in channel notification message, Par. 0078-0079 discloses STB decodes and plays video and audio, i.e. STB decoding channel ID or content ID in order to play the content from that program stream or channel); 
determining, based on tuning to the second downstream channel, a second CID (par. 0078-0079 discloses that STB receives the HFC network delivers signal at specified frequency point (i.e. tuning information), STB decodes the broadcasted program code stream with serviceID and plays the audio and video signals, i.e. STB tunes to channel, here second downstream channel reads on STB tuning to subsequent TVOD program code, Par. 0078-0079 discloses STB decodes and plays video and audio, i.e. STB decoding channel ID or content ID in order to play the content from that program stream or channel).
Liao does not disclose, wherein the user device is configured to render a non-motion picture contained in the tuning information.
causing output of a media asset based on the first CID corresponding to the second CID.
Addington discloses, wherein the user device is configured to render a non-motion picture contained in the tuning information (par. 0200, fig. 18 discloses, enhances services server (i.e. computing device), STB (i.e. user device),  par. 0253, fig. 21a discloses, the ESS could instruct the host (i.e. STB) to tune to a certain channel that has a welcome message (e.g., a greeting/system overview channel), the control and definition of screen displays may be under the control of the ESS, here as disclosed welcome message is a text based confirmation welcome message therefore it is in form of non-motion frame).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how tuning information is provided as taught by Liao, wherein the user device is configured to render a non-motion picture Addington, to send host specific messages via tuning channels  and accommodated for a plurality of hosts connected to a cable network without requiring modification of the existing infrastructure (see, Addington par. 0061).
Liao in view of Addington does not disclose, causing output of a media asset based on the first CID corresponding to the second CID.
SENSHU discloses, causing output of a media asset based on the first CID corresponding to the second CID (par. 0268-0269, fig. 15 discloses that if the two content IDs match in the ID comparison, the playback device 240 acquires the content 244 for content playback, i.e. if there is absence of incompatibility between two content IDs or having agreement or having consistency or having match between two IDs, then media content is played back).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liao in view of Addington, by teachings of, output of the media asset based on the first CID corresponding to the second CID, as taught by SENSHU, to enable content usage control to prevent unauthorized use of content, as disclosed in SENSHU, par. 0024. 

Regarding claims 18, it contain the limitations of claims 11 and is analyzed as previously discussed with respect to claims 11 above.

Regarding claim 20, the method of claim 1,

Liao further discloses, wherein the first CID is received in an information .

Claims 9, 10, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 2011/0010741), in view of Addington et al. (US 20070074240), in further view of SENSHU et al. (US 20100313034), in further view of JAGELS (US 20080046572).

Regarding claim 9, the method of claim 8, 
Liao discloses Unidirectional HFC providing downlink channels and serves video media stream delivering channels that mainly includes QAM and IPQAM, QAM transport often identified by transport stream ID (par. 0048), however Liao explicitly does not disclose transport stream ID or TSID, therefore Liao in view of Addington in further view of SENSHU does not disclose, wherein the first CID comprises a first transport stream identifier (TSID).
JAGELS discloses, wherein the first CID comprises a first transport stream identifier (TSID) (par. 0038 discloses QAM group receives stream from VOD server, converts in to specified frequency or channel and transmits, VOD server provides TIDS 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liao in view of Addington in further view of SENSHU does not disclose, by teachings of first CID having TSID, to deliver the VOD channel TSID using QAM, as disclosed in JAGELS, par. 0064. 

Regarding claim 10, the method of claim 8, 
Liao discloses, Unidirectional HFC providing downlink channels and serves video media stream delivering channels that mainly includes QAM and IPQAM, QAM transport often identified by transport stream ID (par. 0048), VOD server provides different media stream such as VOD, TVOD, nPVR, TSTV, i.e. plurality of different (i.e. second, third) stream provided via QAM transport, however Liao explicitly does not disclose transport stream ID or TSID, however Liao in view of Addington in further view of SENSHU does not disclose, wherein the second CID comprises a second transport stream identifier (TSID).
JAGELS discloses, wherein the second CID comprises a second transport stream identifier (TSID) (par. 0038 discloses QAM group receives stream from VOD server, converts in to specified frequency or channel and transmits, VOD server provides TIDS for QAM, i.e. VOD content channel identified by TSID, here “second CID” is interpreted as content stream or channel, TSID for QAMs, plurality of channels reads on second CID).
 Liao in view of Addington in further view of SENSHU, by teachings of second CID having TSID, to deliver the VOD channel TSID using QAM, as disclosed in JAGELS, par. 0064. 

Regarding claims 16, it contain the limitations of claims 9 and is analyzed as previously discussed with respect to claims 9 above.

Regarding claims 17, it contain the limitations of claims 10 and is analyzed as previously discussed with respect to claims 10 above.

Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 2011/0010741), in view of Addington et al. (US 20070074240), in further view of SENSHU et al. (US 20100313034), in further view of Radloff et al. (US 20080141317).

Regarding claim 12, the method of claim 8, 
Liao in view of Addington in further view of SENSHU further discloses, further comprising rendering, by the user device, an identifier of the first CID (Addington in par. 0253 discloses after ESS instructs host to tune to the a channel that provides welcome message and the services provisioned as well as provides the user with information regarding using the service, after that user can view channels and 
 Liao in view of Addington in further view of SENSHU does not disclose, a rendering capability of the user device.
Radloff discloses, rendering capability of the user device (par. 0057, fig. 7 discloses channel number and name rendered along with displayed content as well has content being HD by identifying logo, represents High definition content rendering capabilities).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liao in view of Addington in further view of SENSHU, by teachings of rendering, by the user device, data indicative of the rendering capability of the user device, as taught by Radloff, to display capability of rendering device, as disclosed in Radloff, par. 0057 and fig. 7. 

Regarding claims 19, it contain the limitations of claims 12 and is analyzed as previously discussed with respect to claims 12.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423